DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           CALVIN ROBINSON,
                               Appellant,

                                      v.

                        CHRISTINA MCDONALD,
                              Appellee.

                                No. 4D14-204

                             [August 26, 2015]

  Appeal and cross-appeal from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Amy L. Smith, Judge; L.T. Case No.
502011DR014881XXNB-FJ.

   Maria Calla-Quartell, Palm Beach Gardens, for appellant.

  John T. Christiansen, Jr. of Law Offices of John T. Christiansen, P.L.,
West Palm Beach, for appellee.

PER CURIAM.

   In light of the father’s statements at the trial in this paternity action,
we affirm the child support award without prejudice for the father to seek
a reduction when the timesharing between the parents reaches 50/50.

GROSS, DAMOORGIAN, JJ., and HERSCH, RICHARD L., Associate Judge,
concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.